107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rosee TORRES;  Elisa R. Torres, Appellants,v.SCHOOL DISTRICT NO. 2 OF MADISON COUNTY, NEBRASKA, commonlyknown as the Norfolk School District, a politicalsubdivision of the State of Nebraska;Daniel D. Jewell, Appellees.
No. 96-2295.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 10, 1997.Filed Feb. 21, 1997.

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
PER CURIAM.


1
Rosee Torres and Elisa R. Torres appeal the district court's adverse grant of summary judgment in their lawsuit over competing claims to real estate in Madison County, Nebraska.  We review a grant of summary judgment under a well-established standard.  We also review de novo questions of state law.  Having considered the record and the parties' briefs, we are satisfied the district court correctly applied Nebraska law and the record supports the district court's ruling.  We also conclude that a comprehensive opinion would lack precedential value.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.